third party communication none date of communication not applicable cca_2015082514312741 id 6050i uilc number release date from sent tuesday date pm to cc bcc subject fw 6050i question hi -------- it is our view that payment of an option fee in the context of a pawnshop business transaction constitutes a retail_sale for purposes of defining cash under sec_6050i which requires reporting of cash receipts of more than dollar_figure as we understand the transaction under colorado law pawnshop transactions are structured as either as a purchase transaction or a contract for purchase with the customer as the seller and the pawnbroker as the buyer purchase transactions are outright sales to the pawnbroker with no later right to recover the item the colorado pawnbroker statute defines a contract for purchase as a contract entered into between a pawnbroker and a customer pursuant to which money is advanced to the customer by the pawnbroker on the delivery of tangible_personal_property by the customer on the condition that the customer for a fixed price and within a fixed period of time to be no less than thirty days has the option to cancel such contract colo rev stat we understand however that in some cases the consumer delivers title to the vehicle to the pawnbroker rather than deliver the vehicle itself see colorado office of the attorney_general administrative interpretation no date under sec_6050i and its regulations the term cash includes coin and currency of the united_states sec_1_6050i-1 or of any foreign_country sec_6050i which circulate in and are customarily used and accepted as money in the country of issue sec_1_6050i-1 and whether or not in bearer form sec_1 6050i d a cashier’s check by whatever named called including treasurer’s check or bank check bank draft traveler’s check or money order sec_1_6050i-1 with a face_amount of dollar_figure sec_1_6050i-1 and which is received in a designated reporting transaction or any transaction in which the recipient knows that the specified monetary instrument is being used in an attempt to avoid these reporting requirements specified monetary transactions are treated as cash if they are received in a designated reporting transaction a designated reporting transaction is a retail_sale or the receipt of funds by a broker or other intermediary in connection with a retail_sale of a consumer durable a collectible or a travel or entertainment activity sec_1_6050i-1 for purposes of the definition of a designated reporting transaction a retail_sale is any sale whether for resale or for any other purpose made in the course of a trade_or_business if that trade_or_business principally consists of making sales in the course of such trade_or_business of items that will be resold see publication reporting cash payments of over dollar_figure received in a trade_or_business pincite date we believe this definition is broad enough to encompass option payments made with respect to a contract for purchase in the course of a pawn business subject_to colorado law the definition of a contract for purchase under section appears to describe a sales contract that may be cancelled for purposes of the internal_revenue_code the term sale is given its ordinary meaning and is generally defined as a transfer of property or a promise to pay money see 380_us_563 691_f3d_1119 9th cir anschultz co v commissioner 664_f3d_313 10th cir in the case of a contract for purchase the customer is transferring the automobile or title document in exchange of a cashier’s check by whatever named called including treasurer’s check or bank check bank draft traveler’s check or money order with an ability to later cancel the contract moreover publication on page states for example you may have to file form_8300 if you are a pawnbroker although irs publications are not authoritative bobrow v commissioner docket no order on motion for reconsideration irs publication is not binding precedent and does not constitute substantial_authority for any position we believe it is instructive for purposes of setting forth irs policies and interpretation of tax law we hope this has been helpful please contact this office if we can be of further assistance ---------------- ------------ ------------------ --------------------
